Citation Nr: 0507431	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the initial evaluations of bilateral hearing 
loss, evaluated as 20 percent disabling effective from March 
13, 1997, and noncompensable effective from January 1, 2002, 
to include whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss.  This disability was evaluated as 20 percent 
disabling, effective from the veteran's date of claim on 
March 13, 1997.  The veteran appealed this initial 
evaluation.  In a subsequent rating decision of October 2001, 
the RO reduced the 20 percent evaluation for bilateral 
hearing loss to a zero percent rating, effective from January 
1, 2002, based on recent audiologic examination.  The veteran 
continued his appeal.

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2003 for development of the evidence.  It 
has now returned for appellate consideration.

In a written statement of March 2003, the veteran appears to 
raise the issue of an increased evaluation for the residuals 
of his service-connected shrapnel wound to the right ankle.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision 
regarding the issues of increased evaluations for bilateral 
hearing loss has been obtained.

2.  The veteran's bilateral hearing loss was manifested in 
October 1997 by an average puretone threshold of 69 decibels 
and speech discrimination ability of 52 percent in the right 
ear, and average puretone threshold of 53 decibels and speech 
discrimination ability of 80 percent in the left ear.

3.  The veteran's bilateral hearing loss was manifested in 
February 2001 by an average puretone threshold of 68 decibels 
and speech discrimination ability of 88 percent in the right 
ear, and average puretone threshold of 51 decibels and speech 
discrimination ability of 100 percent in the left ear.

4.  Hearing tests conducted since February 2001 have not 
shown a hearing acuity that warrants a compensable 
evaluation.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent disabling is not 
warranted for bilateral hearing loss, effective from March 
13, 1997 to December 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.85, Diagnostic Code 6100 (2004).

2.  A compensable evaluation is not warranted for bilateral 
hearing loss, effective from January 1, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.85, Diagnostic Code 6100 (2004).

3.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 20 percent to noncompensable was 
warranted by a preponderance of the evidence, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.344(c) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in February 2003 and February 2004.  By means of the 
February 2003 letter, he told of what was required to 
establish entitlement to an increased evaluation for his 
hearing loss, records of treatment where he had been given 
hearing tests since his last VA examination.  In February 
2004, he was further advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The Statement of the Case 
(SOC) issued in September 1998 and subsequent Supplemental 
Statements of the Case (SSOC) informed the veteran of the 
pertinent law and regulations, and VA's reasons and bases for 
its determinations.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. §§ 4.85 and 4.86 (to 
include Tables VI, VIa, and VII) that evaluated hearing 
impairment.  See 64 Fed.Reg. 25206 (May 11, 1999).  In the 
SOC of September 1998, the veteran was informed of the old 
criteria evaluating hearing impairment and the SSOC issued in 
June 2004 informed him of the new criteria.  Starting with 
the April 2001 SSOC and in subsequent SSOCs, the Agency of 
Original Jurisdiction (AOJ) had the opportunity to determine 
the applicability of both the old and new rating criteria to 
the current claim.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  
As discussed in the analysis of the decision below, no 
substantive changes were made to the diagnostic criteria 
evaluating the veteran's hearing impairment.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable AOJ decision on a claim for VA benefits, 
in this case, the initial VCAA notice was issued 
substantially after the initial adverse decision in January 
1998.  The Board finds that any defect with respect to the 
timing of the VCAA notice was harmless.  As all identified 
pertinent evidence regarding the claim decided below has been 
received and considered by the RO, there is no indication 
that disposition of this claim would have been different had 
the veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran appears to contend that the RO's actions in 
reducing his 20 percent evaluation to a noncompensable 
evaluation were inappropriate.  According to 38 C.F.R. 
§ 3.105(e), where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

By rating decision and letter issued April 2001, the veteran 
was informed at his last known address that VA proposed to 
reduce the evaluation of his bilateral hearing loss from 20 
percent to a noncompensable evaluation.  He was informed that 
he had a 60-day period in which to comment or submit 
additional evidence to be considered regarding this issue.  
The veteran submitted additional lay statements and VA 
afforded the veteran another VA hearing examination in June 
2001.  By rating decision and letter of October 2001, he was 
notified that the additional evidence had been considered, 
but this evidence still indicated that a reduction in 
compensation for the bilateral hearing loss was appropriate.  
The reduction was made effective from January 1, 2002.  Based 
on the actions noted above, the Board finds that VA's actions 
complied with the requirements of 38 C.F.R. § 3.105(e).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded multiple VA compensation examinations to 
evaluate his hearing acuity.  These examinations provided 
medical histories, findings on examination, audiometric 
findings, and appropriate opinions on the current severity of 
the bilateral hearing loss.  The March 2004 examiner 
specifically indicated that a review of the veteran's medical 
history in the claims file had been conducted in connection 
with the compensation examination.  Regardless, the histories 
provided by the examiners are accurate based on a review of 
the evidence in the claims file.  Based on this evidence, the 
Board finds that the compensation examinations are adequate 
for rating purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has identified both VA 
and private treatment.  These records have been obtained, to 
include service medical records.  

The veteran and his spouse provided testimony before the 
Board at a hearing held in March 2002 and a transcript of 
this testimony has been associated with the claims file.  It 
is noted that the Veterans Law Judge (VLJ) that conducted 
this hearing is no longer employed by the Board.  See 
38 U.S.C.A. §§ 7102(a), 7107(c).  The veteran was informed of 
this circumstance by letter issued in February 2005 and 
offered the opportunity to have hearing before another VLJ.  
He was requested to respond in 30 days or the Board would 
assume that he did not wish to attend another hearing.  The 
veteran has not responded to this request.  Thus, the Board 
concludes that all pertinent evidence regarding the issue 
decided below has been obtained and incorporated into the 
claims file.

As noted above, the Board remanded this case for development 
of the evidence in August 2003.  According to the United 
States Court of Appeals for Veterans Claims (Court) decision 
in Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
Board has the duty to ensure full compliance with its remand 
instructions.  In August 2003, the AOJ was to obtain a new VA 
compensation examination and readjudicate the claim on 
appeal.  The AOJ obtained such an examination in March 2004 
that addressed all questions presented in the Board's remand, 
and then informed the veteran of its adjudication of his 
claim in a SSOC issued in June 2004.  Therefore, it is 
determined that the AOJ has fully complied with the Board's 
instructions of August 2003 and this remand does not present 
any reason for further development.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As VA has obtained 
all pertinent evidence that reasonable attempts to develop 
would provide, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

The veteran has testified that his current bilateral hearing 
loss was incurred during combat operations in World War II.  
He asserts that his current hearing acuity is very severe and 
interferes with his working ability and enjoying social 
activities.  The veteran notes that since 1964 his hearing 
loss has gotten progressively worse and there was no recent 
improvement in his hearing acuity.  His spouse has provided 
similar testimony, and the veteran has submitted multiple lay 
statements attesting to the veteran's poor hearing ability.

The veteran underwent a VA ear/audiologic evaluation in 
October 1997.  Audiometric testing revealed the following 
puretone thresholds in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
40
65
75
95
LEFT
25
55
60
70

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 69 decibels.  
In the left ear, the average was 53 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 52 percent and in the left ear was 80 percent.  On 
physical examination, his cranial nerves were intact and his 
tympanic membranes were within normal limits.  The diagnoses 
were moderate to severe sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear.  

In January 1998, the RO granted service connection for 
bilateral hearing loss.  This disability was evaluated as 20 
percent disabling, effective from the veteran's date of claim 
on March 13, 1997.  

Another VA audio examination was given to the veteran in 
February 2001.  Audiometric testing revealed the following 
puretone thresholds in decibels:



HERTZ
1000
2000
3000
4000
RIGHT
40
70
75
85
LEFT
25
60
60
60

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 68 decibels.  
In the left ear, the average was 51 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 88 percent and in the left ear was 100 percent.  

The veteran was afforded a VA hearing test in June 2001.  
Unfortunately, the examiner found that no consistent test 
results could be obtained that were adequate for rating 
purposes.  

A private ear, nose, and throat (ENT) examination was given 
to the veteran in October 2001.  On physical examination, his 
pinnae and external auditory canals were normal with no 
lesions or debris.  The tympanic membranes were normal in 
appearance and moved well on pneumatic insufflation.  The 
middle ears appeared clear and free of any abnormality.  
Audiometric evaluation revealed relatively symmetric high 
frequency sensorineural hearing loss with Type A tympanograms 
and discrimination of 52 on the right and 68 on the left.  
Reflexes were not obtainable.  The assessment was severe to 
profound sensorineural hearing loss that worse at the high 
frequencies.  The effects of presbycusis at the veteran's age 
were had to determine.  It was recommended that the veteran 
be fitted with hearing aids.  

In a rating decision of October 2001, the RO reduced the 20 
percent evaluation for bilateral hearing loss to a zero 
percent rating, effective from January 1, 2002, based on the 
recent audiologic examination.  

A final VA hearing examination was obtained in March 2004.  
Audiometric testing revealed the following puretone 
thresholds in decibels:



HERTZ
1000
2000
3000
4000
RIGHT
40
75
80
85
LEFT
25
65
65
70

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 70 decibels.  
In the left ear, the average was 56 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 88 percent and in the left ear was 92 percent.  Physical 
examination revealed that the external auditory canals and 
tympanic membranes appeared normal.  The assessment was mild 
to profound sensorineural hearing loss in the right ear and 
high frequency hearing loss in the left ear.  The audiometric 
testing was found to show consistent and valid results.  It 
was determined by the examiner that there was no evidence of 
non-organic hearing loss.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran was assigned the 20 percent disability rating for 
his hearing loss from March 13, 1997.  His rating was reduced 
to noncompensable effective January 1, 2002.  Therefore, his 
rating was in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  See 38 C.F.R. 
§ 3.344(c) (2004); Brown v. Brown, 5 Vet. App. 413, 417-19 
(1993).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

The veteran's current bilateral hearing loss is evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.85, Diagnostic Code (Code) 6100 as 20 percent disabling 
effective from March 13, 1997, and noncompensable effective 
from January 1, 2002.  As discussed above, the regulations 
evaluating the veteran's bilateral hearing loss were changed 
during the pendency of this appeal.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.

A review of both the old and new criteria regarding the 
evaluation of hearing impairment (as opposed to exceptional 
patterns of hearing impairment) at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that no substantive changes were made 
between the old and new diagnostic criteria.  That is, the 
retroactive effects of these criteria is irrelevant.  
However, substantive changes were made when comparing the old 
38 C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, 
in connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, both the old and 
new criteria are not applicable to the current case and have 
no bearing on its adjudication.  As a Chief of an VA 
Audiology Clinic has not certified that use of the criteria 
under Table VI and VII would be inappropriate, and no 
audiometric examination has shown puretone threshold at each 
of the four specified frequencies is 55 decibels or more, or 
that the puretone thresholds are 30 or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz; the criteria at 38 C.F.R. 
§ 4.85(c), 4.86, and Table VIa is not for application.  

Evaluating the test scores noted in October 1997 (using Table 
VI, 38 C.F.R. § 4.85) the veteran's right ear hearing acuity 
is at Level VIII and his left ear is at Level IV.  This level 
of hearing loss, as reflected at Table VII of 38 C.F.R. 
§ 4.85, warrants a 20 percent evaluation.  The test scores 
noted in February 2001 and March 2004 (using Table VI, 
38 C.F.R. § 4.85) indicate that the veteran's right ear 
hearing acuity is at Level III and his left ear is at Level 
I.  This level of hearing loss, as reflected at Table VII of 
38 C.F.R. § 4.85, does not meet the criteria for a 
compensable evaluation.  This evidence establishes that the 
veteran is entitled to a 20 percent evaluation effective from 
March 13, 1997, and a noncompensable evaluation effective 
from January 1, 2002.  Based on this analysis, the rating 
criteria at 38 C.F.R. § 4.85 do not authorize an evaluation 
for the veteran's bilateral hearing loss in excess his 
current ratings.  

In sum, the preponderance of the most probative evidence, 
that is the audiometric results, is against higher 
evaluations for the veteran's bilateral hearing loss.  While 
the appellant is competent to report symptoms, a 
preponderance of the medical findings does not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  

Additionally, in comparing the medical evidence on which the 
20 percent rating was based with that on which it was 
reduced, the Board is persuaded that the veteran's hearing 
loss had improved to a level at which a reduction in rating 
to a noncompensable rating was warranted, as reexaminations 
disclosed improvement.  In evaluating this claim, the Board 
is constrained by a mechanical application of the facts to 
the applicable law and regulations.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (Assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.)  Hearing tests conducted since February 2001 have 
not shown a hearing acuity that warrants a compensable 
evaluation.  These records failed to show continued evidence 
of the severity of symptomatology required for a 20 percent 
disability rating.  Thus, the evidence reflects actual change 
in the condition for the better and the assignment of a 
noncompensable rating was proper.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Finally, the veteran has, in effect, claimed that his 
bilateral hearing loss should be entitled to extra-schedular 
evaluation.  According to 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no lay or medical evidence that the veteran's 
bilateral hearing loss has resulted in frequent periods of 
hospitalization in recent years.  The veteran has not 
presented any objective evidence of the loss of work or the 
need for accommodation in order to keep employment.  While 
the veteran's bilateral hearing loss may have resulted in 
interference with his industrial ability, there is little lay 
or medical evidence that this level of disability is not 
fully contemplated by the rating schedule.  Thus, the Board 
finds that the bilateral hearing loss does not present such 
an exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for bilateral hearing loss, for the period from 
March 13, 1997 to December 31, 2001 is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss for the period from January 1, 2002 is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


